Title: From James Madison to Louis-André Pichon, 27 January 1804
From: Madison, James
To: Pichon, Louis-André



Sir.
Department of State, January 27th. 1804.
I had the honor to receive with your letter of this day the proces-verbal of the delivery of the possession of Louisiana, made to Citizen Laussat in his character of Commissary of the French Government by the Commissioners of His Catholic Majesty. Whilst in this document is recognized an important evidence of the friendly proceedings of the parties who concurred in the events which have procured that Country for the United States, the disposition which led you to admit of its being deposited among the records of this Department is duly respected and appreciated. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Pichon to JM, 25 Jan. 1804.


